Citation Nr: 1209715	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a major depressive episode.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a joint disability. 

7.  Entitlement to service connection for a bilateral leg disability. 

8.  Entitlement to an effective date earlier than November 30, 2007, for the grant of service connection for tinnitus.  

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2005, March 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The March 2005 rating decision denied service connection for a back disability, bilateral foot pain, joint pain and bilateral leg pain.  It also denied entitlement to a TDIU.  

The Board notes that a March 2007 rating decision reopened the claims of entitlement to service connection for a back disability, bilateral foot pain, joint pain and bilateral leg pain.  The rating decision denied them on their merits.  The Board observes that the March 2005 rating decision had not become final because, in March 2006, within one year of being notified of the March 2005 rating decision, the Veteran had submitted copies of his service treatment records that were not previously of record.  The Board will therefore address these claims de novo. 

The March 2007 rating decision also denied service connection for PTSD.  However, the issue on appeal as to an acquired psychiatric disorder has been revised to include consideration of all other applicable diagnoses of record in this case.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The May 2008 rating decision granted service connection for tinnitus, with an effective date of November 30, 2007.  The May 2008 rating decision also denied service connection for hearing loss.

The RO in Waco, Texas, has jurisdiction of the Veteran's claims file.

The issues of service connection for a psychiatric disability, to include PTSD and a major depressive episode; service connection for a back disability; service connection for a bilateral foot disability; service connection for hypertension; service connection for a joint disability; service connection for a bilateral leg disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability for VA purposes. 

2.  The Veteran submitted his claim for service connection for tinnitus on November 30, 2007. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an effective date earlier than November 30, 2007, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In this case, the Veteran is challenging the effective date assigned following the May 2008 grant of entitlement to service connection for tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Nonetheless, the Board observes that a December 2007 VCAA letter discussed how VA determines the effective date should his claim be granted.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

In this regard, the March 2009 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his earlier effective date claim.  The SOC also informed the Veteran of the regulations governing effective dates.  

In correspondence dated in December 2007, VA informed the appellant of what evidence was required to substantiate his claim for service connection for hearing loss, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.


Duty to Assist

With regard to the duty to assist, the claims file contains some of the Veteran's service treatment records, submitted by the Veteran.  A February 2005 VA memorandum states that VA had determined that the Veteran's service medical records were unavailable, all procedures to obtain them had been correctly followed, all efforts to obtain the records had been exhausted, further efforts were futile, and, based on these facts, the records were unavailable.  The memorandum lists the attempts made to obtain the records.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The claim's file also contains VA and private medical records, and statements from the Veteran and lay witnesses.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Evidence in the claims file suggests that the Veteran receives disability benefits from the Social Security Administration (SSA), due to disabilities other than hearing loss.  As a result, it appears that any outstanding SSA records would not be relevant to the Veteran's hearing loss claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Again, in this case there is no specific reason in the claims file to believe that any SSA records would be relevant to the Veteran hearing loss claim. 

A VA examination with respect to the Veteran's tinnitus and hearing loss was conducted in February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

An additional evaluation at this point would not affect the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.  The record does not show that the Veteran has hearing loss disability for VA purposes.  

The report of a February 2008 VA audio examination reflects that the examiner reviewed the Veteran's claims file.  It sets forth the Veteran's subjective complaints, and reviews the Veteran's military noise exposure.  Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
10
10
10
20
20

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The pertinent diagnosis was normal hearing by VA standards, bilateral.  The examiner stated that it was not likely that the Veteran's hearing loss claim was related to the Veteran's military service because the Veteran's audio this date was normal bilaterally by VA standards.  

The Board confirms that the Veteran's audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Board recognizes the Veteran's statements made in support of this claim.  The Veteran is competent to report having sustained acoustic trauma during active duty.  Since his contentions are consistent with the circumstances of his service, such assertions are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran, however, is not competent to diagnose himself with bilateral hearing loss disability for VA purposes.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of current hearing loss disability for VA purposes for which service connection may be granted, service connection is not warranted.

In sum, there has been no demonstration by competent clinical evidence of record that the Veteran is entitled to service connection for bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

The effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 , 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998). 

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

The Veteran generally contends that he is entitled to an earlier effective date for the grant of service connection for tinnitus.  He asserts that he has had tinnitus ever since separation from active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than November 30, 2007, for the grant of service connection for tinnitus.  

The Veteran submitted a claim for service connection for tinnitus on November 30, 2007.  This claim ultimately led to the May 2008 rating decision that granted service connection for tinnitus with an effective date of November 30, 2007.

Applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i))to the facts, it is clear that an effective date earlier than November 30, 2007, is not warranted for the grant of service connection for tinnitus.  The record contains no document dated before the November 30, 2007, claim that constitutes a claim for service connection for tinnitus.  There is no evidence or statement dated before November 30, 2007, that can be construed as a formal or informal claim for service connection.  Thus, the Board finds that an effective date prior to November 30, 2007, for the grant of service connection for tinnitus is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied.  

An effective date earlier than November 30, 2007, for the grant of service connection for tinnitus is denied.


REMAND

A preliminary review of the Veteran's claims file indicates that the remaining claims require additional development. 

Private medical record also show that the Veteran was in a motor vehicle accident sometime after 1990, that resulted in back and/or leg problems.

A 2006 private medical report provides that the Veteran was not working and had been receiving disability benefits for the past four years.  The Veteran reported that he received disability benefits due to chronic problems with acid reflux, back and joint problems, and diabetes.  Thus, the private medical evidence indicates that the Veteran's SSA records would be relevant to his orthopedic claims.  See Golz, supra.  

The Court has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Veteran has testified that he has had psychiatric problems and back, foot, joint and leg pain ever since active duty.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay witnesses have submitted statements that the Veteran was psychologically different when he returned from active duty, had back and leg pain, and described being subject to racism from his drill sergeant.  See Falzone, supra, and Layno, supra.

The Veteran's service treatment records reflect that in April 1977 he complained of being nervous all the time.  An assessment was deferred and the Veteran was referred to mental health for evaluation and treatment.  The available service treatment records do not include the corresponding mental health report(s).  The Veteran's September 1977 separation report of medical history reflects that he reported foot trouble and high or low blood pressure.  A physician commented that the Veteran had high blood pressure once, that resolved.  The Veteran's DD 214 provides that he was relieved from active duty due to unsuitability-apathy, defective attitude or inability to expend effort constructively.  

A 2006 private treatment report notes that the Veteran reported a traumatic experience during active duty that he had difficulty talking about, as well as mistreatment, emotional abuse, and racial discrimination.  The report provides an Axis I diagnosis of PTSD, chronic, and major depressive episode, recurrent, moderate.  The report also provides that the Veteran's PTSD was chronic, and stemmed from his military experience.  

A December 2007 private treatment report notes that the Veteran had PTSD, as diagnosed by that facility's psychiatrist.  The report states that the Veteran's PTSD was related to his military service, by history, during which he was subjected to abusive procedures and episodes during training in 1977.  

Since the foregoing evidence raises the possibility that the Veteran's current claimed foot disability, hypertension and psychiatric disability are related to his active duty, the Board finds that a remand of the Veteran's claim is necessary in order for the RO to obtain VA medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any foot disability that may be present.  The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current foot disability is related to the Veteran's active duty or the pertinent complaint in his service treatment records.  The examiner is requested to provide a rationale for any opinion expressed.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension that may be present.  The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hypertension is related to the Veteran's active duty or the pertinent findings in his service treatment records.  The examiner is requested to provide a rationale for any opinion expressed.  

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present.  The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability is related to the Veteran's active duty or the pertinent complaints in his service treatment records.  The examiner is requested to provide a rationale for any opinion expressed.  

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


